DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 08/03/2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/03/2022 has been considered by the examiner.

Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor in claims 1 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-9, 11-12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable GRG Banking Equipment Co Ltd (CN 201773438 U) (hereinafter referred to as GRG), cited by the applicants, in view of Ino et al. (US 11,222,513) (hereinafter referred to as Ino). An English translation of the Chinese document was provided in the previous office action and is referred to below with respect to the claims. 
Regarding claim 1, GRG discloses a paper money access device, comprising:
a main body (fig. 1, upper housing of device 100);
a cassette (banknote storage module 40) including a plurality of storage parts (cash boxes 42 and 43) configured to store a paper medium, and a case (bottom housing of device 100 in fig. 1) having a plurality of entrances (fig. 1 shows entry points for each cash box 42 and 43) (see circled areas in fig. 1 of the Chinese document provided below) through which the paper medium passes to be accumulated in the plurality of storage parts (cash boxes 42 and 43) or is withdrawn from the plurality of storage parts (cash boxes 42 and 43) to pass (figs. 1 and 6-8; and paras. 0032 and 0036);
a strongbox protection wall (see arrow in fig. 1 below) covering the cassette (banknote storage module 40) and having an external entrance (entrance near 421 in fig. 1) through which the paper medium passes to be loaded into the cassette (banknote storage module 40) or is unloaded from the cassette (banknote storage module 40) to pass (figs. 1 and 6-8);
an external conveyance path (421) extending to penetrate the strongbox protection wall (see arrow in fig. 1 below) through the external entrance (entrance near 421 in fig. 1); 
a plurality of external branch conveyance paths (422) extending between the external conveyance path (421) and the plurality of entrances of the case (fig. 1 shows entry points for each cash box 42 and 43), respectively (see the circled areas in fig. 1 provided below);
a cassette accommodation part (the area in which the banknote storage module 40 is housed) configured to provide a space for accommodating the cassette (banknote storage module 40) (fig. 1);
a conveyance path support part (42) configured to support the external conveyance path (421) and the plurality of external branch conveyance paths (422) and configured to open and close the cassette accommodation part so that the cassette is selectively exposed to the outside (figs. 1 and 12; paras. 0032, 0036, and 0040); 
an actuator (any one of 4a-4f in fig. 6 of the Chinese document provided below) provided in the conveyance path support part to generate a driving force for loading and unloading the paper medium into and from the plurality of storage parts (cash boxes 42 and 43) (paras. 0036 and 0038);
an accumulation withdrawal operation part provided in the cassette to receive a driving force generated by the actuator (figs. 1 and 6-8 show wheels, which serves as the accumulation withdrawal operation part, located to the left side of each cash box 42 and 43) to perform an operation of accumulating the paper medium in the plurality of storage parts (cash boxes 42 and 43) and an operation of withdrawing the paper medium from the plurality of storage parts (cash boxes 42);
a main conveyance path (21) provided inside the main body to provide a conveyance route for the paper medium (figs. 1 and 6-8);
a discrimination part (20) configured to discriminate the paper medium conveyed along the main conveyance path (21) (figs. 1 and 6-7, paras. 0036-0038);
wherein the external conveyance path (421) is configured to convey the paper medium between the main conveyance path (21) and the plurality of external branch conveyance paths (422) (see figs. 1 and 6-8);
wherein a portion of the main conveyance path (21) forms a closed loop conveyance path configured to convey the paper medium along a route having a closed loop shape (figs. 1 and 6-8). 
GRG discloses the claimed invention except for the actuator including a motor; and wherein the discrimination part is provided at an upper portion of the closed loop conveyance path.
Ino discloses a medium processing device comprising:
an actuator provided in a conveyance path support part (41) to generate a driving force for loading and unloading a paper medium into and from a plurality of storage parts (31), wherein the actuator includes a motor (see fig. 3; and col. 7, lines 57-62); and 
a discrimination part (recognition unit 25) configured to discriminate the paper medium conveyed along a main conveyance path (411), wherein the discrimination part (25) is provided at an upper portion of a closed loop conveyance path (411) formed by the main conveyance path (fig. 3).
In view of Ino’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ a motor within GRG’s device as motors are commonly used to drive rollers along a transport path of an automated teller machine in order to efficiently convey the paper medium along the transport path.  
In view of Ino’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position GRG’s discrimination part at an upper portion of a closed loop conveyance path in order to identify abnormal paper medium and to transport the abnormal paper medium to a reject box or dispensing port more quickly.  

    PNG
    media_image1.png
    542
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    581
    695
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    552
    611
    media_image3.png
    Greyscale

Regarding claim 2, GRG as modified by Ino further discloses the device of claim 1, wherein the cassette (40) further includes a plurality of internal conveyance paths (see highlighted areas in figs. 6 and 7 provided above) provided to enable bi-directional conveyance of the paper medium (fig. 6 shows arrows along the plurality of internal conveyance paths pointing in one direction to indicate the direction of movement of the banknote during a deposit transaction, and fig. 7 shows arrows along the plurality of internal conveyance paths pointing in another direction to indicate the direction of movement of the banknote during a withdrawal transaction) between the plurality of entrances (see circled areas in fig. 6 provided above) and the plurality of storage parts (cash boxes 42 and 43). (See also paras. 0036-0037 of the translated Chinese document)

Regarding claim 3, GRG as modified by Ino further discloses the device of claim 2, wherein the plurality of internal conveyance paths are configured to enable independent conveyance of the paper medium without communicating with each other or crossing each other (see highlighted areas in figs. 6 and 7 provided above).

	Regarding claim 4, GRG as modified by Ino further discloses the device of claim 2, wherein the plurality of storage parts (42, 43) include a first storage part (43a) disposed at an upper portion of the cassette (40), and a second storage part (43b, 43c) disposed at a lower portion of the cassette (40) (GRG, figs. 1 and 6-8);
	the plurality of entrances includes a first entrance and a second entrance disposed to be spaced apart from the first entrance (see the circled areas in fig. 6 provided above); and
the plurality of internal conveyance paths (see the circled areas in fig. 6 provided above) includes a first internal conveyance path (fig. 6 shows a first internal conveyance path between 4a and 43a) configured to convey the paper medium between the first storage part (43a) and the first entrance (fig. 6 shows a first entrance near 4a), and a second internal conveyance path (fig. 6 shows a second internal conveyance path between 4b and 43b or 43c) configured to convey the paper medium between the second storage part (43b, 43c) and the second entrance (fig. 6 shows a second entrance near 4b).

Regarding claim 5, GRG as modified by Ino further discloses the device of claim 4, wherein the plurality of external conveyance paths (422) includes a first external branch conveyance path (see fig. 6, the conveyance path to the right of 4a) configured to convey the paper medium to the first internal conveyance path (see fig. 6, the conveyance path between 4a and 43a) through the first entrance (fig. 6 shows a first entrance near 4a); and a second external branch conveyance path (see fig. 6, the conveyance path between 4a and 4b) configured to convey the paper medium to the second internal conveyance path (see fig. 6, the conveyance path between 4b and 43b/43c) through the second entrance (GRG, fig. 6 shows a second entrance near 4b).

Regarding claim 6, GRG as modified by Ino further discloses the device of claim 5, wherein the first entrance (fig. 6 shows a first entrance near 4a) is formed on one portion of the case such that the first internal conveyance path (fig. 6 shows a first internal conveyance path between 4a and 43a) and the first external branch conveyance path (see fig. 6, the conveyance path to the right of 4a), which are connected to each other, pass through the first entrance (fig. 6 shows a first entrance near 4a), and the second entrance (fig. 6 shows a second entrance near 4b) provided on another portion of the case such that the second internal conveyance path (see fig. 6, the conveyance path between 4b and 43b or 43c) and the second external branch conveyance path (see fig. 6, the conveyance path between 4a and 4b), which are connected to each other, pass through the second entrance (GRG, fig. 6 shows a second entrance near 4b).

Regarding claim 7, GRG as modified by Ino further discloses the device of claim 4, wherein the second storage part (43b, 43c) is disposed below the first storage part (43a), and is configured to store the paper medium independently of the first storage part (see GRG, fig. 6).

Regarding claim 8, GRG as modified by Ino further discloses the device of claim 7, wherein the second internal conveyance path (see fig. 6, the conveyance path between 4b and 43b or 43c) is provided so as not to interfere with the first internal conveyance path (see GRG, fig. 6, the conveyance path between 4a and 43a) in the cassette (40), and extends toward the second storage part (43b, 43c) outside the first storage part (43a).

Regarding claim 9, GRG as modified by Ino further discloses the device of claim 4, wherein the entrance near (4a) is disposed closer to a peripheral edge of the case than the entrance near (4b) (see GRG, fig. 6).


Regarding claim 11, GRG as modified by Ino further discloses the device of claim 1, wherein the plurality of external branch conveyance paths branch from the closed loop conveyance path and passes through the external entrance (entrance near 421 in GRG, fig. 6; and Ino, fig. 3).

Regarding claim 12, GRG as modified by Ino further discloses the device of claim 11, wherein the external conveyance path (421) is branched from a lower portion of the closed loop conveyance path (21) (GRG, figs. 1 and 6-7; and Ino, fig. 3 shows branch paths 417 connected to a lower portion of the closed loop conveyance path 411).

Regarding claim 14, GRG as modified by Ino further discloses the device of claim 1, wherein the case is configured to form an outer shape of the cassette (banknote storage module 40) (figs. 1 and 6-7), wherein the plurality of entrances (see circled areas in figs. 1 and 6 provided above) include a first entrance and a second entrance formed on an upper surface of the case (figs. 1 and 6); the first entrance is disposed to be spaced apart from a peripheral edge of the case by a predetermined distance; and the second entrance is disposed to be spaced apart from the peripheral edge of the case by a distance shorter than the predetermined distance (GRG, fig. 6 shows the entrance near 4a is closer to a peripheral edge located on the right side of the case than the entrances near (4b-4f).

Regarding claim 15, GRG as modified by Ino further discloses the device of claim 14, wherein the plurality of entrances (see circled areas in figs. 1 and 6 provided above) are disposed to be biased toward one side of the case on the upper surface of the case (each circled area in figs. 1 and 6 provided above are located on the upper surface of the case to the left side of each cash box 42 and 43).

Regarding claim 16, GRG as modified by Ino further discloses the device of claim 15, comprising:
wherein the accumulation withdrawal operation part includes a plurality of accumulation withdrawal operation parts biased toward the one side of the case where the entrances are disposed (figs. 1 and 6-8 show wheels, which serves as the accumulation withdrawal operation parts, located to the left side of each cash box 42 and 43).

Regarding claim 17, GRG discloses a paper money access device, comprising:
a main body (fig. 1, upper housing of device 100);
a cassette (banknote storage module 40) including a plurality of storage parts (cash boxes 42 and 43) configured to store a paper medium, and a case (bottom housing of device 100 in figs. 1 and 6) having a plurality of entrances (see circled areas in figs. 1 and 6 provided above) through which the paper medium passes to be accumulated in the plurality of storage parts (42 and 43) or is withdrawn from the plurality of storage parts (cash boxes 42) to pass (figs. 1 and 6-7 provided above; and paras. 0032 and 0036 of the translated Chinese document);
a cassette accommodation part (the area in which banknote storage module 40 is housed) configured to accommodate the cassette (banknote storage module 40) (figs. 1 and 6-8);
a plurality of external branch conveyance paths (422) extending from the plurality of entrances (see circled areas in figs. 1 and 6 provided above) of the cassette (40) (see figs. 1 and 6);
a conveyance path support part (42) configured to support the plurality of external branch conveyance paths (422) (figs. 1 and 6-7; and paras. 0032, 0036) and to open and close the cassette accommodation part by being rotated with respect to the cassette accommodation part (fig. 12; para. 0040);
a deposit/withdrawal part (10) for a user to input the paper medium to the device (100) or to receive the paper medium from the device (100) (see fig. 1; and para. 0032);
an external conveyance path (421) configured to convey the paper medium between the deposit/withdrawal part (10) and the plurality of external branch conveyance paths (422), wherein the external conveyance path (421) is supported by the conveyance path support part (42) (see figs. 1 and 6-8); and 
an actuator (any one of 4a-4f in fig. 6) provided in the conveyance path support part to generate a driving force for loading and unloading the paper medium into and from the plurality of storage parts (cash boxes 42 and 43) (paras. 0036 and 0038). 
an accumulation withdrawal operation part provided in the cassette to receive a driving force generated by the actuator (figs. 1 and 6-8 show wheels, which serves as the accumulation withdrawal operation part, located to the left side of each cash box 42 and 43) to perform an operation of accumulating the paper medium in the plurality of storage parts (cash boxes 42 and 43) and an operation of withdrawing the paper medium from the plurality of storage parts (cash boxes 42);
a main conveyance path (21) provided inside the main body to provide a conveyance route for the paper medium (figs. 1 and 6-8);
a discrimination part (20) configured to discriminate the paper medium conveyed along the main conveyance path (21) (figs. 1 and 6-7, paras. 0036-0038);
wherein the external conveyance path (421) is configured to convey the paper medium between the main conveyance path (21) and the plurality of external branch conveyance paths (422) (see figs. 1 and 6-8);
wherein a portion of the main conveyance path (21) forms a closed loop conveyance path configured to convey the paper medium along a route having a closed loop shape (figs. 1 and 6-8). 
GRG discloses the claimed invention except for the actuator including a motor; and wherein the discrimination part is provided at an upper portion of the closed loop conveyance path.
Ino discloses a medium processing device comprising:
an actuator provided in a conveyance path support part (41) to generate a driving force for loading and unloading a paper medium into and from a plurality of storage parts (31), wherein the actuator includes a motor (see fig. 3; and col. 7, lines 57-62); and 
a discrimination part (recognition unit 25) configured to discriminate the paper medium conveyed along a main conveyance path (411), wherein the discrimination part (25) is provided at an upper portion of a closed loop conveyance path (411) formed by the main conveyance path (fig. 3).
In view of Ino’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ a motor within GRG’s device as motors are commonly used to drive rollers along a transport path of an automated teller machine in order to efficiently convey the paper medium along the transport path.  
In view of Ino’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to position GRG’s discrimination part at an upper portion of a closed loop conveyance path in order to identify abnormal paper medium and to transport the abnormal paper medium to a reject box or dispensing port more quickly.  

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot in view of the new ground of rejection.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wakabayashi et al. (US 2016/0335830 A1)
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887           

/THIEN M LE/Primary Examiner, Art Unit 2887